Exhibit 10.5

 

To:                     Genco Shipping & Trading Limited

 

Copy:      Genco Lorraine Limited

Genco Pyrenees Limited

Genco Loire Limited

Genco Bourgogne Limited

Genco Picardy Limited

Genco Aquitaine Limited

Genco Normandy Limited

Genco Auvergne Limited

Genco Provence Limited

Genco Ardennes Limited

Genco Brittany Limited

Genco Languedoc Limited

Genco Rhone Limited

 

30 April 2015

 

Dear Sirs

 

US$253,000,000 secured loan agreement dated 20 August 2010 (as supplemented by a
first side letter dated 24 August 2010, as further supplemented by a letter
dated 21 December 2011, as amended and restated by a second supplemental
agreement dated 1 August 2012 and as amended and restated by a third
supplemental agreement dated 9 July 2014, the “Loan Agreement”) made between
(1) Genco Shipping & Trading Limited as borrower, (2) the Lenders (as defined
therein), (3) Deutsche Bank AG Filiale Deutschlandgeschäft, BNP Paribas, Credit
Agricole Corporate and Investment Bank, DVB Bank SE and Skandinaviska Enskilda
Banken AB (publ) as mandated lead arrangers, (4) ourselves as agent for the
Lenders, (5) BNP Paribas, Credit Agricole Corporate and Investment Bank,
Deutsche Bank AG, DVB Bank SE and Skandinaviska Enskilda Banken AB (publ) as
swap providers (the “Swap Providers”) and (vi) Deutsche Bank AG Filiale
Deutschlandgeschäft as security agent for the Lenders and the Swap Providers and
as bookrunner.

 

All terms and expressions used in this letter shall have the same meaning given
to them in the Loan Agreement unless defined herein.

 

This letter is designated as a Finance Document.  This letter replaces our
letter dated 28 April 2015 sent to you on 28 April 2015.

 

We refer to the Loan Agreement and to your letter to us dated 18 March 2015
requesting from the Lenders (i) a temporary waiver of the Consolidated Interest
Coverage Ratio in clause 12.2.2 (Consolidated Interest Coverage Ratio) of the
Loan Agreement commencing on 30 June 2015 through and including the fiscal
quarter ending December 31, 2016 (the “Waiver Period”), (ii) a permanent waiver
of the Leverage Ratio in clause 12.2.3 (Maximum Leverage Ratio) of the Loan
Agreement for the remainder of the Facility Period, (iii) a consent to permit
amounts of readily

 

--------------------------------------------------------------------------------


 

available but committed undrawn working capital lines with a remaining
availability period of more than 6 months (the “Undrawn Working Capital Lines”)
to be taken into account up to a maximum of 50% of the required free cash amount
in the calculation of the minimum free cash requirement under clause
12.2.1(b) of the Loan Agreement and (iv) a consent to the provisions of the
relevant clauses of each Assignment such that the requirements for such specific
assignments apply only to charters or other contracts for the operation,
employment or use of the Vessel exceeding (including any extension options)
twenty-four (24) months’ duration (the “Assignment Consent”), subject to certain
conditions.

 

The waivers and consents referred to in (i) — (iv) (inclusive) above shall be
referred to herein as the “Specified Waiver”.

 

We hereby:

 

(1) agree to waive your compliance with (i) the Consolidated Interest Coverage
Ratio in clause 12.2.2 (Consolidated Interest Coverage Ratio) of the Loan
Agreement during the Waiver Period and (ii) the Leverage Ratio in clause 12.2.3
(Maximum Leverage Ratio) of the Loan Agreement during the remainder of the
Facility Period;

 

(2) consent to Undrawn Working Capital Lines to be taken into account up to a
maximum of 50% of the required free cash amount in the calculation of the
minimum free cash requirement set forth in clause 12.2.1(b) of the Loan
Agreement; and

 

(3) consent to the Assignment Consent;

 

subject to the following conditions:

 

(a)         the waiver in (1) above and the consent in (2)  above shall only
become effective upon a waiver and/or amendment agreement waiving and/or
amending those terms of the Metrostar Loan Agreement similar to the waiver and
the consents contained in (1) and (2) above becoming effective;

 

(b)         on the day of this letter, you provide us with a copy (with an
original to follow) of a certificate from a duly authorised officer of each
Security Party confirming that none of the documents delivered to the Agent
pursuant to Part I of Schedule 2 (Conditions Precedent to a Drawdown Notice),
sections 1 (Security Parties), 2 (Security and related documents) (except
2(b) and 2(c)), as well as (b) and (c) of section 3 (Other documents and
evidence), and Part II of Schedule 2 (Conditions Precedent to the making of a
Drawing) sections 4 (Security Parties) and (a), (c) and (g) of section 5
(Security and related documents) of the Loan Agreement have been amended or
modified in any way since the date of their delivery to the Agent, or copies,
certified by a duly authorised officer of the Security Party in question as
true, complete and accurate and neither as amended nor revoked, of any which
have been amended or modified;

 

(c)          on the day of this letter, you provide us with a copy, certified by
a director or the secretary of each Security Party as true, complete and
accurate and neither amended nor revoked, of a resolution of the directors of
that Security Party (together, where appropriate, with signed waivers of notice
of any directors’ meetings) approving, and authorising or ratifying the

 

2

--------------------------------------------------------------------------------


 

execution of, the duplicate of this letter and any document to be executed by
that Security Party pursuant to this letter;

 

(d)         within two (2) Business Days of the date of this letter, you pay us
(for the account of the Lenders having consented to the Waiver in proportion to
their respective Commitments) a waiver fee of zero point twenty five per cent
(0.25%) on the outstanding amount of the Loan;

 

(e)          during the Waiver Period, you will not authorize, declare or pay
any Dividends with respect to the Borrower, notwithstanding the provisions of
clause 12.3.13 of the Loan Agreement;

 

(f)           during the Facility Period, you will not permit the Leverage
Ratio, as of the last day of any fiscal quarter during such period commencing
with the fiscal quarter ending on 30 June 2015, to be greater than 70% (where
“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Indebtedness (less any undrawn working capital lines) on such date of
determination to Value Adjusted Total Assets, “Total Assets” means the
consolidated amount which is equal to the total assets of the Borrower and its
Subsidiaries as shown in the applicable financial statements, “Value Adjusted
Total Assets” means the Total Assets adjusted in each case for the difference of
the book value of the Fleet Vessels (as calculated in the most recent financial
statements delivered pursuant to clause 12.1.3(a)) and the Fleet Market Value,
“Fleet Market Value” means the aggregate Fleet Fair Market Value of the Fleet
Vessels where “Fleet Fair Market Value” means the market value of a Fleet Vessel
determined pursuant to any required methodology in accordance with any
contractual obligations addressing the manner in which such Fleet Vessel is to
be appraised or valued (or if there is, no such required methodology, in a
manner mutually acceptable to the Borrower and the Agent).  All valuations of
any Fleet Vessel shall be made on the basis of a charter-free sale for prompt
delivery for cash at arm’s length on normal commercial terms as between a
willing buyer and willing seller by an Approved Broker appointed by the Agent or
such approved broker as defined in the relevant loan facilities to the Borrower
or any Subsidiary or Subsidiaries of the Borrower, and “Fleet Vessels” means any
vessel from time to time owned by the Borrower or its Subsidiaries as they
appear in the then most recent financial statements delivered pursuant to clause
12.1.3(a) and “Fleet Vessel” means any one of them;

 

(g)          within 60 days of the date of this letter you shall procure that
the owners (the “Additional Collateral Owners”) of the vessels “GENCO THUNDER”,
“GENCO RAPTOR”, “GENCO MUSE” and “GENCO CHALLENGER” (the “Additional Collateral
Vessels”) grant to the Security Agent guarantees of your obligations under the
Loan Agreement in the same form as the Guarantees given by the Collateral Owners
(save for the logical changes) and as security for such guarantees execute in
favour of the Security Agent mortgages over the Additional Collateral Vessels
and assignments of the earnings, insurances and requisition compensation of the
Additional Collateral Vessels to be in the same form as the Mortgages and
Assignments in respect of the Vessels (save for the logical changes) together
with all of the documents and other evidence listed in Parts I and II of
Schedule 2 (Conditions Precedent and Subsequent) of the Loan Agreement required
by the Agent in relation to the Additional Collateral Vessels and Additional
Collateral Owners (as logically amended);

 

(h)         within fourteen (14) Business Days of receipt of an invoice in
respect of any legal fees due from you in connection with this letter, evidence
that such invoice has been paid in full; and

 

3

--------------------------------------------------------------------------------


 

(i)             at least sixty million United States Dollar (US$60,000,000) have
been committed and/or drawn down under and pursuant to the one hundred and fifty
million United States Dollar (US$150,000,000) revolving credit facility
agreement made between, amongst others, ABN Amro Capital USA LLC and certain
subsidiaries of Genco Shipping & Trading Limited.

 

If any of the above conditions (a) to (i) (inclusive) is not complied with then
the Specified Waiver shall cease to apply with immediate effect. Any breach of
condition (e), (f), (g) or (i) shall constitute an Event of Default. No such
Event of Default will occur if the failure to comply is capable of remedy and is
remedied within ten (10) Business Days of the Agent giving notice to the
Borrower or the Borrower becoming aware of the failure to comply.

 

For the avoidance of doubt, save as set out in this letter, all the Lenders’
rights powers and remedies under the Loan Agreement are reserved in full and
remain in full force and effect both during and after the Waiver Period.

 

Each Security Party confirms that any Encumbrance created and/or any guarantee
granted by the Security Parties in favour of any of the Finance Parties remains
in full force and effect and is not in any way affected by this letter.

 

This letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.

 

This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.

 

Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.

 

Yours faithfully,

 

 

For and on behalf of

 

 

Deutsche Bank Luxembourg S.A.

 

 

(as Agent acting on the instructions of the Majority Lenders)

 

 

 

 

 

/s/ Marlene Heinemann

 

/s/ Franz-Josef Ewerhardy

 

 

 

Marlene Heinemann

 

Franz-Josef Ewerhardy

 

4

--------------------------------------------------------------------------------


 

Confirmed and agreed on 30 April 2015

for an on behalf of

 

 

/s/ Apostolos Zafolias

 

 

Genco Shipping & Trading Limited

 

 

(as Borrower)

 

 

 

 

 

 

 

 

/s/ Apostolos Zafolias

 

 

Genco Lorraine Limited

 

 

Genco Pyrenees Limited

 

 

Genco Loire Limited

 

 

Genco Bourgogne Limited

 

 

Genco Picardy Limited

 

 

Genco Aquitaine Limited

 

 

Genco Normandy Limited

 

 

Genco Auvergne Limited

 

 

Genco Provence Limited

 

 

Genco Ardennes Limited

 

 

Genco Brittany Limited

 

 

Genco Languedoc Limited

 

 

Genco Rhone Limited

 

 

(as Collateral Owners and Guarantors)

 

 

 

5

--------------------------------------------------------------------------------